DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/11/2019 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 11/04/2020 is entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon (US PUB 2013/0342674 in related embodiments of FIGS. 3 and 13).
Regarding claim 1, Dixon teaches a fluorescence microscope (a microscope slide scanner for fluorescence, FIGS. 3 & 13, see Abstract, para. [0002] and [0025] to [0027]) comprising: a stage (105) that supports a sample (100) being investigated; an illumination source (310) that illuminates the sample (para. [0070], FIG. 3); optics (115), wherein the optics receives an optical signal from the sample, wherein the optical signal comprises reflected light and emitted light (arrows indicating reflected and emitted lights, shown in FIGS. 3 & 13); and a detector (330 & 1300), wherein the detector receives the optical signal from the optics (as shown in FIGS. 3 & 13), and wherein the detector includes a color filter array (Bayer Filter) and an imaging array (CCD or CMOS) (para. [0040], [0043], [0044] and [0098], lines 1-5]), the imaging array comprising a plurality of light-sensitive elements (i.e., CCD (Charge-coupled device), para. [0043]).
Regarding claim 2, Dixon teaches the illumination source comprises a plurality of light emitting diodes (i.e., an LED or laser-based source, para. [0070, line 20-23).
Regarding claim 3, Dixon teaches the optics comprises a microscope objective (i.e., microscope objective 115, para. [0070, line 25]).
Regarding claim 4, Dixon teaches the optics comprises a camera lens (i.e., a tube lens 125, para. [0070, lines 30-32).
Regarding claim 11, Dixon teaches the optics comprises a camera lens that produces an image that maps to the detector's entire imaging area.
Regarding claim 12, Dixon teaches the detector is a consumer camera.
Regarding claim 13, Dixon teaches the optics comprises a camera lens that is physically attached to the consumer camera.
Regarding claim 14, Dixon teaches the detector comprises plural imaging arrays.
Regarding claim 15, Dixon teaches the detector comprises a CMOS imaging array (CCD or CMOS) (para. [0040]).
Regarding claim 16, Dixon teaches the color filter array comprises a Bayer filter (para. [0044] and [0098, lines 1-5]).
Regarding claim 17, Dixon teaches the color filter array is super-sampled to decrease an effective pixel size of the imaging array (i.e., the digital image produced by this scanner will have pixels approximately 0.25 microns in size (decreased pixel size), para. [0079], FIG. 6 shows two different output arrangements for a detector array 330, 1300 (include color filter array & CMOS), as set forth in claim 1 above and in FIGS. 3 & 13).
Regarding claim 18, Dixon teaches the stage is movable (i.e., microscope stage 105 of FIG. 3 moves the microscope slide 101, para. [0073, lines 5-7]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon as applied to claim 1 above and in view of YOSHIDA et al. (US PUB 2014/0327960; herein after “YOSHIDA”).	
Dixon and YOSHIDA disclose fluorescence microscope system. Therefore, they are analogous art.
Regarding claim 5, Dixon fails to teach the optics comprises a reversed upright lens. However, in a related field of endeavor YOSHIDA teaches as illustrated the beam shaping optical system 205 in FIG. 3B, even arranging the first and second conical lenses 205a and 205b with their apexes being in reverse orientations to each other (para. [0073]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include reversed conical lenses as taught by YOSHIDA into the microscope of Dixon, for the purpose of improving the resolution in the image of the specimen in the depth direction.
	
Regarding claim 7, Dixon fails to teach the optics comprises two camera lens assemblies.
However, in a related field of endeavor YOSHIDA teaches as illustrated the beam shaping optical system 205 in FIG. 3B, even arranging the first and second conical lenses 205a and 205b with their apexes being in reverse orientations to each other (para. [0073]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two conical lenses as taught by YOSHIDA into the microscope of Dixon, for the purpose of improving the resolution in the image of the specimen in the depth direction.
Regarding claim 8, Dixon teaches the two lens assemblies are physically coupled to one another.
However, in a related field of endeavor YOSHIDA teaches as illustrated the beam shaping optical system 205 in FIG. 3A, beam shaping optical system 205 has two transmissive convex conical lenses (axicon lenses) 205a and 205b which are so arranged that their apexes face each other (e.g., coupled together) (para. [0073]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two conical lenses e.g., coupled together as taught by YOSHIDA into the microscope of Dixon, for the purpose of improving the resolution in the image of the specimen in the depth direction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon as applied to claim 1 above and in view of Fukuyama et al. (US 5334830; herein after “Fukuyama”).

Regarding claim 6, Dixon fails to teach the optics comprises a telephoto lens.
However, in a related field of endeavor Fukuyama teaches the condenser 110 includes a group of two lenses of telephoto type (column 5, lines 59-60). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a telephoto lens in a microscope as taught by Fukuyama into the microscope of Dixon, for the purpose of having the actual distance between the condenser 110 and the light converging point is shorter than the focal distance (column 5, lines 61-64).

Allowable Subject Matter
Claim 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art does not teach, or renders obvious, regarding the two camera lens assemblies are not co-linear, the optics further comprising a first surface mirror that is arranged to optically couple the two camera lens assemblies.
Claim 10, depend upon allowable claim 9.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fletcher et al. (US PUB 20110009163);  VENKATARAMAN et al. (US PUB 20110080487); LUNDIN et al. (US PUB 20180246306).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 10, 2021